Citation Nr: 9929151	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-12 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of being 
housebound.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Counsel


INTRODUCTION

The veteran had active service from June 1944 to November 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or by reason of being housebound. 

On appeal the veteran has raised the issues of entitlement to 
service connection for right knee, left ankle, and right 
ankle degenerative joint disease.  These issues, however, are 
not currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  The veteran does not have a single service-connected 
disability rated at 100 percent with additional service-
connected disabilities rated at 60 percent disabling.

2. The veteran is not, as a direct result of his service-
connected disabilities, substantially confined to his 
dwelling and the immediate premises.

3.  The veteran's service-connected disabilities, when 
standing alone, render him unable to care for most of his 
daily personal needs without the assistance of others.


CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly compensation 
based on a finding that the appellant is housebound have not 
been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 1991); 38 
C.F.R. § 3.350(i) (1998).

2.  The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance have been 
met. 38 U.S.C.A. §§ 1114(l), 5107 (West 1991); 38 C.F.R. §§ 
3.350, 3.352(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that he has 
submitted a claim which is plausible.  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that no further assistance is required to comply 
with the duty to assist him mandated by 38 U.S.C.A. § 
5107(a).  The veteran has undergone several VA examinations 
to evaluate his service-connected conditions.

Factual Background

The veteran is service-connected for disabilities involving 
his cervical spine, both shoulders, thoracic spine, both 
hands, lumbosacral spine, both hips, and left knee.  All of 
his disabilities are rated as 30 percent disabling or less.  
His combined service-connected disability rating is 90 
percent.  He has been awarded a total rating based on 
individual unemployment due to service-connected 
disabilities.  

On the report of a special VA aid and attendance examination, 
performed in November 1997, it was stated that the veteran 
had difficulty walking and had pain at the hips and knees.  
He was also noted to have gouty arthritis pain and lower back 
pain.  He could not raise his arm above head level, and was 
unable to bend, reach, stoop, or climb.  He had difficulty 
bending at the waist, limitation of hip flexion, and 
limitation in reaching his shoes.  He had restrictions in 
bending at the neck and trunk.  He also was noted to have 
problems walking to the supermarket for grocery shopping.  He 
was said to be able to walk without the assistance of another 
person and could leave his home once a week for doctor's 
visits and grocery shopping.  It was indicated that he needed 
the assistance of canes or a walker for locomotion.  The 
diagnoses were degenerative arthritis of both hips, cervical 
and lumbar spine; diabetes mellitus, obesity, and gouty 
arthritis.  

On a special VA aid and attendance/housebound examination in 
January 1998, it was reported that the veteran had 
degenerative changes documented by x-rays in his cervical 
spine, both shoulders, thoracic spine, lumbosacral spine, 
both hands, and hips.  Knee x-ray was equivocal, but seemed 
to be consistent with degenerative arthritis.  The veteran 
was also noted to have other disabilities for which he was 
not service-connected, including congestive heart failure, 
hypertension, history of removal of cancer from the forehead 
and nose, diabetes mellitus, history of transurethral 
resection of the prostate, and gout of the feet.  The 
examiner opined that, due to the veteran's multiple medical 
conditions, he would recommend him for aid and attendance in 
housebound status.  The examiner stated that the veteran was 
only able to ambulate with great difficulty using a walker, 
and that he could not drive.  It was also noted that he had 
the use of an at-home nurse's aid to assist him with 
activities of daily living, such as dressing and grooming.  
Therefore, he clearly was in need of assistance at home and 
was unable to leave his home unaccompanied.    

On a special VA aid and attendance/housebound examination in 
March 1998, it was reported that the veteran had complaints 
of hip and knee joint pain, and ambulation difficulties.  He 
was noted to walk with crutches slowly.  The examiner 
indicated that the veteran was not confined to his home due 
to disability and could spend three hours away from home for 
doctor's visits.  It was further reported that the veteran 
could not stand or sit for a prolonged period due to pain at 
both hips, lower back, ankles, and knees.  He had lower back 
pain with prolonged sitting or standing and limitation of 
extension of the neck.  It was noted that the veteran could 
do the following unassisted:  get out of bed, walk around, 
dress and undress, keep clean and presentable, attend to 
wants of nature, feed himself, and bathe himself, as well as 
that he was mentally competent.  It was said that he could 
walk one block without the assistance of another person, and 
that he left his home for medical visits every two to three 
months.  It was indicated that aids such as crutches or a 
walker were required for locomotion.  Diagnoses included 
degenerative disease of the lower back, hip, ankles, and 
feet, obesity, and diabetes mellitus.  The examiner certified 
that the veteran required the daily personal health care 
services of a skilled provider without which he would require 
hospital, nursing home, or other institutional care.  

On a physician's report dated in April 1998, completed by the 
examiner who had performed the special VA aid and 
attendance/housebound examination in March 1998, it was 
reported that the veteran was unable to live at home without 
assistance, but could leave his home without assistance and 
go one block.  He was not permanently confined to a 
wheelchair or bed.  He could adequately protect himself from 
the hazards of his environment.  The doctor indicated that 
the veteran could not perform the following household chores:  
sweeping, vacuuming, taking out the garbage, dusting, 
changing the bed, shopping for food, meal preparation, 
washing dishes or laundry.     

At a personal hearing before the undersigned Member of the 
Board held at the RO in April 1999, the veteran entered the 
hearing room using a walker and it was apparent that he had 
great difficulty walking.  He testified that he had 
difficulty buttoning shirts, especially when they had small 
buttons, and that he occasionally had problems feeding 
himself.  He also reported that he sometimes had problems 
going to the bathroom and that he used an elevated toilet 
with hand rails.  He also had difficulty lifting objects.  He 
reported that his right hip and arm had gotten worse 
recently.  He stated that his daughter brought him to the 
hearing and he had difficulty making it into the building 
because no one from VA had shown up with a wheelchair for 
him, although he had arranged for one.  He reported that he 
could no longer go to the store and he had difficulty going 
up and down stairs.  He said that he used two canes or a 
walker to get around and, therefore, could not carry anything 
when he walked.  He testified that someone prepared his meals 
for him and he used a "meals-on-wheels" program.  He must 
use a cane or walker to stand up and he felt faint if he 
stood for 20 to 30 seconds.  He also testified that, while he 
was able to report for the VA examination in January 1998, he 
was so exhausted that he collapsed outside after the 
examination.  He also reported that he had been to church 
once in the past six months, but he had passed out in the 
lobby due to overexertion.  He reported that he could not go 
two blocks to church any longer and he could not go two and a 
half blocks to his bank.  He testified that he had to have 
someone get his groceries for him.  He could not walk without 
his canes or walker, and he sometimes needed assistance with 
dressing.  He said he saw his VA doctor about every three 
months, but had missed the last appointment, so he had not 
been in about six months.  He testified that he would report 
for another VA examination if required, but felt that he had 
already reported for several examinations and that these 
should be sufficient to show his level of disability.       

Analysis

A higher rate of monthly compensation is available where the 
veteran, as the result of a service connected disability, is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).  The elements considered in making a 
determination with respect to whether the veteran is in need 
of aid and attendance include the ability to dress and 
undress oneself, and to maintain ordinary cleanliness, to 
feed oneself, to attend to the wants of nature, and whether 
the veteran has a physical or mental incapacity which 
requires care or assistance on a regular basis to protect the 
veteran from hazards or dangers incident to his daily 
environment.  The term "bedridden" is defined as a 
condition which through its essential character, actually 
requires that the veteran remain in bed.  38 C.F.R. § 
3.352(a).

A higher rate of monthly compensation is also available where 
the veteran has a service connected disability rated as 
total, and (1) has additional service-connected disability or 
disabilities independently ratable at 60 percent or more, or 
(2) by reason of the veteran's service-connected disability 
is permanently housebound. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).  The "permanently housebound" requirement is met 
when the veteran is substantially confined as a direct result 
of service-connected disabilities to his or her dwelling and 
the immediate premises and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout the veteran's lifetime. 38 C.F.R. § 
3.350(i).

As noted previously, the veteran is service connected for 
various disabilities each rated as 30 percent disabling or 
less.  His combined service-connected disability rating is 90 
percent and he has been awarded a total rating based on 
individual unemployment due to service-connected 
disabilities.  In addition, he also has a number of physical 
disabilities for which service connection has not been 
established, and as such, their disabling impact may not be 
considered.

At the outset, the Board observes that there is no clinical 
or competent evidence showing that the veteran is bedridden, 
and he has not contended otherwise.  Also, the veteran does 
not have a service-connected disability rated as totally 
disabling with other service-connected disabilities rated as 
60 percent disabling.  In addition, the veteran is not 
substantially confined either as a direct result of his 
service-connected disabilities or otherwise.  Various 
references in the medical records report that the veteran is 
able to move about and leave his house with the use of his 
canes or a walker.  Under the circumstances, the veteran is 
not housebound due to his service connected disorders.  Thus, 
the issue in this case is whether the veteran, due to 
service-connected disabilities, is so helpless as to be in 
need of regular aid and attendance.

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  the inability of a claimant to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of a claimant to feed himself/herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
his condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (emphasis added).

In this case, the record shows that the veteran has undergone 
several special VA aid and attendance examinations, in which 
the examiners each determined that the appellant was in need 
of assistance of another person to care for himself.  The 
recent VA physician's report noted that he could not perform 
various household tasks, shop for or prepare food, or wash 
dishes and laundry.  It was specifically noted that he was 
not able to live at home without assistance.  While the 
examination reports are somewhat unclear concerning which of 
the veteran's disabilities were the basis for the examiners 
concluding that the appellant was in need of assistance of 
another person to care for himself, the reports show he has 
severe limitations resulting from his service-connected 
disabilities which adversely impact on his ability to 
function.  Additionally, the VA physicians who opined that 
the veteran was in need of the assistance of another person 
were performing special VA aid and attendance examinations 
which are premised upon the degree of impairment resulting 
from service-connected disabilities.  As the United States 
Court of Appeals for Veterans Claims stated in Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992), (citing United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), 
"[p]rinciples of administrative regularity dictate a 
presumption that government officials 'have properly 
fulfilled their official duties.'" 

Thus, after noting that there is no competent evidence 
offering a contrary medical opinion, after observing that the 
Board may not exercise its own medical judgment, and after 
considering all of the evidence of record and resolving 
reasonable doubt in the veteran's favor, the Board concludes 
that the competent evidence shows that the appellant is 
essentially unable to care for himself without assistance due 
to his service connected disorders.  Accordingly, entitlement 
to special monthly compensation based on a need for aid and 
attendance is established.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§§ 3.350, 3.352(a).
  


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is granted subject to the laws 
and regulations governing the award of monetary benefits.  

Entitlement to special monthly compensation based on a 
finding of housebound status is denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

 

